 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00039-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE DEFENDANT’S
                                                         MOTION TO SUPPRESS AND ORDER
13                          v.                           THEREON
14   SIMEON HERNANDEZ-ORTIZ,
                                                         Date: May 12, 2021
15                                 Defendant.            Time: 10:00 a.m.
                                                         Honorable Dale A. Drozd
16

17          The United States of America, by and through PHILLIP A. TALBERT, Acting United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendant, by

19 and through his respective attorney of record, hereby stipulate to continue the defendant’s motion to

20 suppress in this case from May 12, 2021 at 10:00 am until June 14, 2021 at 10:00 a.m. The

21 government’s response will be filed two weeks before the hearing. The defendant’s reply, if any, shall

22 be filed one week before the hearing.

23          This request is made to permit the parties to fully explore the possibility of a plea before
24 litigating the suppression motion.

25   Dated: May 6, 2021                                    PHILLIP A. TALBERT
                                                           Acting United States Attorney
26
27                                                         /s/ Kathleen A. Servatius
                                                            KATHLEEN A. SERVATIUS
28                                                          Assistant United States Attorney

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                          1
30
 1

 2
     Dated: May 6, 2021                                  RUZANNA POGHOSYAN
 3                                                       RP DEFENSE LAW, APC
 4
                                                         /s/ Ruzanna Poghosyan
 5                                                       RUZANNA POGHOSYAN
                                                         Attorney for SIMEON HERNANDEZ-ORTIZ
 6

 7                                                   ORDER

 8          IT IS HEREBY ORDERED that the hearing on defendant’s motion to suppress shall be

 9 continued from May 12, 2021 until June 14, 2021 at 10:00 a.m. The government’s response shall be

10 filed two weeks before that date and the defendant’s reply, if again, shall be filed one week before that

11 date.

12
     IT IS SO ORDERED.
13

14      Dated:     May 6, 2021
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         2
30
